Appeal from an order of the Supreme Court, Kings County (Kartell, J.), dated August 20, 1980, which denied appellants’ motion for partial summary judgment. Order affirmed, with $50 costs and disbursements. On their motion for partial summary judgment dismissing 14 of the plaintiffs’ 23 causes of action, the appellants failed to sustain their burden of setting forth evidentiary facts sufficient to entitle them to judgment as a matter of law (cf. Yates v Dow Chem. Co., 68 AD2d 907, 909). Their motion was properly denied. Rabin, J. P., Margett, O’Connor and Thompson, JJ., concur.